Citation Nr: 1400278	
Decision Date: 01/06/14    Archive Date: 01/23/14	

DOCKET NO.  10-31 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for calcium deposits of the lungs, to include as due to exposure to asbestos, jet fuel, and cleaning solvents.

3.  Entitlement to service connection for a disorder of the cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from March 1961 to May 1968, and from December 1969 to September 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in December 2012, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

For reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case continues to raise some question as to the exact nature and etiology of the disabilities at issue.  

In that regard, at the time of the Board's prior remand in December 2012, it was requested that the Veteran be afforded appropriate VA examinations in order to determine the nature and etiology of his claimed hypertension, calcium deposits of the lungs, and cervical spine disability.  Following completion of those examinations, the examiner or examiners were to opine whether any diagnosed hypertension, calcium deposits of the lungs, or cervical spine disability was in any way caused or aggravated by the Veteran's active military service.

In May 2013, and in response to the aforementioned request, the Veteran was afforded VA respiratory, cervical spine, and cardiovascular examinations.  However, the opinions provided following those examinations are at least in some respects inadequate.

More specifically, following the VA respiratory examination in May 2013, it was the opinion of the examiner that the Veteran's calcific granuloma of the right lower sulcus was more likely than not related to his chronic obstructive pulmonary disease.  However, service connection is not currently in effect for chronic obstructive pulmonary disease.  Significantly, no opinion was offered as to whether the aforementioned calcific granuloma had its origin during, or was in any way the result of, the Veteran's period of active military service, included documented inservice pneumonia.  Such an opinion is necessary prior to a final adjudication of the Veteran's claim.

Regarding the Veteran's claimed disability of the cervical spine, the Board notes that, following the VA examination in May 2013, the examiner offered his opinion that the Veteran's degenerative disc/joint disease of the cervical spine was less likely than not proximately due to or the result of a service-connected condition.  However, based on a review of the file, it would appear that the Veteran is not, in fact, arguing that his current cervical spine disability is in some way secondary to another service-connected disability, but rather the result of the same inservice incident which resulted in injury to his lower back (a disability for which service connection is already in effect).  Significantly, no opinion was offered as to whether the Veteran's disorder of the cervical spine had its origin during, or is in some way the result of, an incident or incidents of service.  Under the circumstances, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claim.

Regarding the Veteran's claimed hypertension, the Board notes that, following the VA examination in May 2013, the examiner indicated that the Veteran's hypertension was less likely than not incurred in or caused by a claimed inservice injury, or event, or illness.  As a rationale for that conclusion, the examiner indicated that the Veteran's service medical records showed documentation only of transient elevated blood pressure, without subsequent evaluation or treatment.  Moreover, at the time of the Veteran's retirement physical examination in May 1982, his blood pressure was recorded as 112/80, with a pulse of 80.  Significantly, the examiner made no mention whatsoever of the fact that, on VA examination in December 1982, only three months following the Veteran's final discharge from service, there was evidence of elevated blood pressure on three separate readings.  Significantly, hypertension is one of those disabilities for which service connection may be awarded on a presumptive basis where such a disability is shown to be present to a compensable degree within the first year following service discharge.

Finally, the Board observes that, since the issuance of the most recent Supplemental Statement of the Case (SSOC) in June 2013, there has been added to the record a report of private pulmonary function testing conducted in March 2013.  Such evidence is arguably pertinent to the Veteran's claim for service connection for calcium deposits of the lungs.  Accordingly, absent a waiver (which has not been submitted in this case), this evidence must be referred to the agency of original jurisdiction for initial review.  See 38 C.F.R. § 20.1304(c) (2013).

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AMC/RO for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2013, the date of the most recent VA examinations of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran's entire claims folder should then be furnished to the same VA examiner who conducted the May 2013 VA examinations.  Should that examiner prove unavailable, the Veteran's entire claims folder should be furnished to another appropriate VA examiner.  Following review of the Veteran's entire claims folder, the examiner should offer an addendum opinion as to whether the Veteran's hypertension, cervical spine disability, or calcium deposits of the lungs, at least as likely as not (50 percent probability or more) had their origin during, or are in some way the result of, the Veteran's period of active military service, to include, in the case of the aforementioned calcium deposits, whether such deposits are as likely as not due to exposure to asbestos, jet fuel, or cleaning solvents in service.  Regarding the Veteran's claimed hypertension, the examiner should specifically address the fact that, in December 1982, only three months following the Veteran's discharge from service, there was evidence of elevated blood pressure on three separate readings.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA (including Capri records) and Veterans Benefits Management System electronic records, (which currently contain no records) have been reviewed.

3.  The AMC/RO should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures.

4.  The AMC/RO should then readjudicate the Veteran's claims for service connection for hypertension, calcium deposits of the lungs, and a disorder of the cervical spine.  In the case of the Veteran's claimed calcium deposits of the lungs, this adjudication should specifically consider the aforementioned private pulmonary function testing conducted in March 2013.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with an additional Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since June 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



